Citation Nr: 1112799	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for sleep apnea with restrictive lung disease (claimed as asthma and reactive airway disease).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from February 2004 to February 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2009, the Veteran was sent a letter that described the appeals process.  In accordance with 38 C.F.R. § 3.2600, he was informed that he could choose to have his claim reviewed by a Decision Review Officer (DRO) or by the traditional appeals process.  He was notified that, if he did not inform VA of his preferred appeals option within 60 days, his claim would be reviewed by the traditional appeals process.  The record contains an April 2009 statement from the Veteran requesting that a DRO handle his appeal.  Because this letter was received approximately 90 days after the January 2009 letter, it is untimely for purposes of selecting a DRO review of his claim.  Therefore, VA reviewed his claim under the traditional appeals process.

The Board notes that the Veteran submitted additional Army and private medical records in May 2009.  He did not waive initial review of this evidence by the agency of original jurisdiction (AOJ) pursuant to 38 C.F.R. § 20.1304(c).  The Board has considered whether it must remand the Veteran's claim for consideration of this new evidence.  However, the Board finds that such a remand is not necessary because these records describe tests conducted and treatment received prior to the February 11, 2008, effective date of the Veteran's disability rating.  These records, therefore, are not pertinent to the current appeal, and a remand for AOJ consideration of this evidence is not necessary.

The Board has also considered whether to expand this claim to include express consideration of whether the Veteran should be granted entitlement to a total disability rating based on individual unemployability (TDIU).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The case at hand may be distinguished from Rice, however, in that the Veteran was denied a TDIU in a September 2008 rating decision and expressly requested in a May 2009 statement that VA discontinue his TDIU appeal.  This statement does suggest that the Veteran discontinued his TDIU appeal on the belief that his sleep apnea with restrictive lung disease will be granted a 100 percent rating.  However, the Veteran elsewhere expressed his belief that he is not unemployable, including in a statement that he submitted with his May 2009 substantive appeal of the sleep apnea with restrictive lung disease claim.  When considering all of these statements in the context of the Veteran's appeals, the Board finds that a TDIU claim has not been raised. 

The issue of entitlement to service connection for schizophrenia has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's sleep apnea with restrictive lung disease requires intermittent courses of systemic corticosteroids.


CONCLUSION OF LAW

The criteria for an initial evaluation of 60 percent, but no higher, for sleep apnea with restrictive lung disease are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Codes 6602, 6847 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a February 2008 letter advised the Veteran of the evidence needed to substantiate his initial service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and private medical records.

In the case at hand, the Veteran underwent a QTC examination in connection with his claim in May 2008.  The Board finds that this examination report is adequate for the purpose of determining the claim that is decided herein.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms, conducted a thorough examination, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the report of the May 2008 QTC examination provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating

The Veteran is in receipt of an initial 50 percent disability rating for sleep apnea with restrictive lung disease.  He essentially contends that a higher rating is warranted.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Respiratory disorders are evaluated under 38 C.F.R. § 4.97, Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2010).

The Veteran's sleep apnea with restrictive lung disease is currently assigned a 50 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6847.  This rating is assigned for sleep apnea syndromes that require use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  Diagnostic Code 6847 allows for a 100 percent rating when manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when a tracheostomy is required.  

The Board finds that the evidence of record does not establish entitlement to a 100 percent rating under Diagnostic Code 6847.  In particular, the Board notes that the May 2008 QTC examination report specifically notes that the Veteran has had no episodes of respiratory failure requiring respiration assistance from a machine.  He reported that he does not require the usage of outpatient oxygen therapy.  He reported that he has asthmatic attacks weekly and that he needs to visit a physician to control the attacks as often as four times per year.  He reported that he contracts infection easily from his respiratory condition and requests antibiotics almost constantly.  When he has infection, he requires bed rest and treatment by a physician as often as two times per month, each time lasting for one week.  When asked about functional impairments, the Veteran reported that he cannot perform tasks that require increased endurance efforts.  He also reported that he experiences shortness of breath with walking three city blocks.

The Veteran's neck was supple with trachea midline and no jugular venous distention or thyroid enlargement on examination.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale on examination of the Veteran's heart.  A chest radiology report notes normal heart size and no mediastinal abnormality.  The lungs were adequately aerated, and there was no infiltrate, atelectasis, or pleural surface disease.  The radiologist found no evidence of acute cardiopulmonary abnormality.  

The QTC examiner diagnosed mild restrictive lung disease.  The subjective factor was noted to be easy fatigue, while the objective factors were abnormal PFT and mild restrictive lung disease.  The examiner also diagnosed sleep apnea.  The subjective factor was easy fatigue, while the objective factor was that he uses a CPAP unit.  The examiner noted that the Veteran's restrictive lung disease had a moderate effect on his daily activities.  

In short, the findings made in the May 2008 QTC examination report do not support the assignment of a 100 percent rating under Diagnostic Code 6847, as they do not show chronic respiratory failure with carbon dioxide retention or cor pulmonale, or sleep apnea syndromes that require a tracheostomy.  The Board has also reviewed the VA and private medical records from the period on appeal and can find no indication that any of the 100 percent rating criteria was satisfied at any other period during this appeal.

The Board will therefore determine whether the Veteran may receive a rating in excess of 50 percent under a different diagnostic code.  As noted above, the Veteran may not receive two separate ratings for sleep apnea and restrictive lung disease.  However, the Board may find that the Veteran's sleep apnea with restrictive lung disease could warrant a higher rating when evaluated as restrictive lung disease rather than as sleep apnea.  

As noted above, disabilities of the respiratory system are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Upon consideration of all of the potentially applicable rating criteria, the Board finds it appropriate to rate the Veteran's disability as bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602.

Diagnostic Code 6602, in pertinent part, assigns a 60 percent rating for a Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 percent of predicted value, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned when FEV-1 is less than 40 percent of predicted value, or; FEV-1/FVC is less than 40 percent, or; the Veteran has more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board finds that the evidence of record establishes entitlement to a 60 percent rating under Diagnostic Code 6602.  Specifically, the Board notes that the Veteran's medical records reflect that he has intermittently been prescribed systemic corticosteroids to treat his asthma.  For example, an April 2009 VA medical record lists "PREDNISONE 20MG TAB TAKE ONE TABLET BY MOUTH DAILY FOR INFLAMMATION TO USE IN THE EVENT BREATHING DETERIORATES."  

A review of the Veteran's VA medical records suggests that the Veteran uses Advair and Albuterol daily.  The Board has considered whether these medications are "systemic (oral or parenteral) corticosteroids" or "immuno-suppressive medications" as contemplated by Diagnostic Code 6602.  However, the Board finds these medications are more properly categorized as "inhalational anti-inflammatory medication," a category which is contemplated under the 30 percent rating criteria of Diagnostic Code 6602. 

Even though the May 2008 QTC examination report notes the Veteran reported that he "requires antibiotics almost constantly," the VA medical records do not indicate that the Veteran uses systemic high dose corticosteroids or immuno-suppressive medications for his sleep apnea with restrictive lung disease at such frequency as to constitute "daily" use as contemplated by Diagnostic Code 6602.  For instance, a November 2008 record reflects that the Veteran was prescribed six days' worth of prednisone to have on hand in case of pain from left sided facial swelling and left sided jaw and neck pain.  This record would suggest that the Veteran was not already taking a daily dose of prednisone for his asthma.  Furthermore, medical records from October 2007, just prior to the beginning of this appeal period, expressly note no recent antibiotic use.  Nor do the Veteran's references to his asthma medication in his May 2009 substantive appeal reflect he is referring to systemic corticosteroids or immuno-suppressive medications rather than inhalational anti-inflammatory medications.  

With respect to the remaining 100 percent rating criteria of Diagnostic Code 6602, the FEV-1 of the May 2008 QTC examination report was 80 percent predicted, while the FEV-1/FVC was 84 percent.  Neither of these figures satisfies the 100 percent rating criteria.  All other PFT results of record are from tests that were conducted prior to the period that is contemplated by this appeal and are therefore not relevant to the rating assignment at hand.  As noted above, the QTC report notes that the Veteran does not have any episodes of respiratory failure requiring respiration assistance from a machine.  Therefore, a 100 percent disability rating is not warranted under Diagnostic Code 6602.  

In short, the Board finds that the competent and probative evidence of record establishes that the Veteran's sleep apnea with restrictive lung disease requires intermittent courses of systemic corticosteroids.  Therefore, entitlement to an initial evaluation of 60 percent, but no more, for sleep apnea with restrictive lung is warranted.


ORDER

Entitlement to an initial evaluation of 60 percent for sleep apnea with restrictive lung disease is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


